Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      28-JUN-2021
                                                      12:00 PM
                                                      Dkt. 23 ORD


                             SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                IN RE: WESLEY Y.S. CHANG (Deceased)
                           Bar. No. 1292


                        ORIGINAL PROCEEDING
                           (ODC #18-0249)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the report, submitted on June 24,

 2021 by Bradley Tamm of the Office of Disciplinary Counsel (ODC),

 as Trustee, pursuant to Rule 2.20 of the Rules of the Supreme

 Court of the State of Hawaiʻi (RSCH), over the solo legal

 practice of deceased attorney Wesley Y.S. Chang, and the record

 in this matter, we conclude that nothing further remains for

 Trustee Tamm to do in this trusteeship, and that the remaining

 funds in Chang’s former client trust account at Bank of Hawaii,

 ending in x4207, will, on June 18, 2023, be ripe for a motion

 that they be declared abandoned and to escheat to the state,

 pursuant to HRS Ch. 523A.    Therefore,
          IT IS HEREBY ORDERED that the final report is approved,

and that Tamm is discharged from his duties as Trustee in this

matter.

          IT IS FURTHER ORDERED that the Trustee Administrator at

ODC shall hold the funds in the Bank of Hawaii account x4207

until June 18, 2023, at which time this court will entertain a

motion that any remaining funds therein be declared abandoned and

that they escheat to the state.

          DATED: Honolulu, Hawaiʻi, June 28, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2